Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This Final Office action is a response to the papers filed on 2/1/2022.
	Claims 1-12 are pending, wherein:
	Claim 1 is independent system claim and has been amended.  Claims 2-4 and 12 depend from claim 1.
	Claim 5 is independent method claim.  Claims 6-11 depend from claim 5.  Claim 5-11 are previously presented (without amendment). 

	Examiner Response to the Applicant amendment and remarks/Arguments

Regarding system claims 1-4 and 12:
Claims 1-4 and 12 as amended are allowable.

Regarding method claims 5-11:
The Applicant remarks/arguments (page 6, last paragraph) state that claims 5-11 are dependent claims “include all the features of claim 1 from which they depend. Thus, these claims are also patentable over the applied art.”
The Examiners points out that claims 5-11 (previously presented/without amendment) are method claims and claims 5-11 are not dependencies of claim 1. 
After reconsidering the 102 rejections of claim 5-11, the Examiner determines that claims 5-11 remain under 102 rejections by the prior art Cai and Obry.
The 102 rejections of claims 5-11 are final. 
	
Allowable Subject Matter
Claims 1-4 and 12 would be allowable if claims 5-11 are canceled.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/            Primary Examiner, Art Unit 2851